SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

723
CAF 13-02100, CAF 13-02102
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF ALEXANDER S.
-----------------------------------------------
STEUBEN COUNTY DEPARTMENT OF SOCIAL SERVICES,     MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

DAVID S. AND ALECIA P., RESPONDENTS-APPELLANTS.


RAYMOND P. KOT, II, WILLIAMSVILLE, FOR RESPONDENT-APPELLANT DAVID S.

D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT ALECIA P.

JESSICA M. PEASLEE, BATH, FOR PETITIONER-RESPONDENT.

CHRISTINE M. VALKENBURGH, ATTORNEY FOR THE CHILD, BATH.


     Appeals from an order of the Family Court, Steuben County
(Marianne Furfure, A.J.), entered November 22, 2013 in a proceeding
pursuant to Social Services Law § 384-b. The order, among other
things, terminated respondents’ parental rights with respect to the
subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Social Services Law §
384-b, respondent father and respondent mother appeal from an order
that, inter alia, terminated their parental rights with respect to the
subject child and ordered that the child be freed for adoption. We
reject the parents’ contention that Family Court erred in finding that
the child is a permanently neglected child and in terminating the
parents’ parental rights with respect to him. Petitioner met its
burden of establishing “by clear and convincing evidence that it made
diligent efforts to encourage and strengthen the relationship between
the [parents] and [the child] by providing ‘services and other
assistance aimed at ameliorating or resolving the problems preventing
[the child’s] return to [the parents’] care’ . . . , and that the
[parents] failed substantially and continuously to plan for the future
of the child although physically and financially able to do so . . .
Although the [parents] participated in . . . services offered by
petitioner, [they] did not successfully address or gain insight into
the problems that led to the removal of the child and continued to
prevent the child’s safe return” (Matter of Giovanni K., 62 AD3d 1242,
1243, lv denied 12 NY3d 715; see § 384-b [7] [a]). Contrary to the
                                 -2-                          723
                                                        CAF 13-02100

parents’ further contentions, we conclude that the court properly
denied their respective requests for a suspended judgment (see Matter
of Lillianna G. [Orena G.], 104 AD3d 1224, 1225; Matter of Dahmani M.
[Jana M.], 104 AD3d 1245, 1246). We also conclude that the court
properly denied the mother’s request for assignment of new counsel
inasmuch as her request was vague, unsubstantiated, and did not
demonstrate good cause warranting a substitution of counsel (see
Matter of Wiley v Musabyemariya, 118 AD3d 898, 900-901, lv denied 24
NY3d 907; see also People v Porto, 16 NY3d 93, 101-102; People v
MacLean, 48 AD3d 1215, 1217, lv denied 10 NY3d 866, reconsideration
denied 11 NY3d 790). Finally, we have reviewed the father’s remaining
contention and conclude that it lacks merit.


                                               Frances E. Cafarell




Entered:   July 2, 2015
                                               Clerk of the Court